JOANOS, Judge.
Appellant was charged with and convicted of violating Section 800.04, Florida Statutes, by knowingly committing a lewd or lascivious act in the presence of a child under the age of 14 years, without the intent to commit involuntary sexual battery. Among the questions presented on appeal is whether the evidence was sufficient to prove that the particular act was committed in the presence of the child, who was four years and ten months old at the time of the incident. No issues are raised with regard to the nature of the act or the element of appellant’s knowledge.
When the incident allegedly occurred the child and her parents were inside their automobile. Appellant was standing several feet away. The child’s mother testified that as appellant was committing the act the child was standing partially in the front seat of the automobile and leaning over looking out the window, because she wanted to see what was going on and who was yelling. The child then grabbed her mother’s shoulder “as if she wanted protection.” There was sufficient evidence from which the jury could conclude that the act was committed in the presence of a child under 14 years of age.
Likewise, no error has been shown on the other issues raised on appeal. The judgment and sentence are AFFIRMED.
LARRY G. SMITH and THOMPSON, JJ., concur.